UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1676



HENRIETTA ANCHI MBA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-202-935)


Submitted:   February 16, 2007             Decided:    March 5, 2007


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jacqueline E. Ngole, Rockville, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Michael G. Dashefsky, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.

            Henrietta Anchi Mba, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

            Mba challenges the Board’s finding that her testimony was

not credible and that she otherwise failed to meet her burden of

proving her eligibility for asylum.           We will reverse this decision

only if the evidence “was so compelling that no reasonable fact

finder could fail to find the requisite fear of persecution,”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citations omitted), and we uphold credibility

determinations if they are supported by substantial evidence.

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We   have   reviewed    the   administrative      record      and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Mba failed to

establish   past   persecution      or    a   well-founded    fear   of    future

persecution as necessary to establish eligibility for asylum.                   See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien   to   establish    eligibility     for     asylum);     INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).             Moreover, as Mba

cannot sustain her burden on the asylum claim, she cannot establish


                                    - 2 -
her entitlement to withholding of removal. See Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”).

           Mba also alleges that the Board erred in denying her

protection under the Convention Against Torture.           To qualify for

this protection, a petitioner bears the burden of demonstrating

that “it is more likely than not that he or she would be tortured

if   removed   to   the   proposed   country   of   removal.”   8   C.F.R.

§ 1208.16(c)(2) (2006).      Mba failed to make such a showing.

           Accordingly, we deny Mba’s petition for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                     - 3 -